Title: To George Washington from Charles-René-Dominique Sochet Destouches, 15 December 1780
From: Destouches, Charles-René-Dominique Sochet
To: Washington, George


                        
                            

                                
                                a Bord du duc de Bourgogne En Rade de newport le 15e xbre December 1780
                            
                            Jay l’honneur dinformer votre Éxélance que ce jour d’huy 14 Du moys, nous avons Eu Le malheur de perdre Mr
                                Le Cher de Ternay, qui Est mort, àprés huit jours de maladies, qui n’a parù gràve que Les deux dernier.
                            mon Encienneté au service de sa Majesté, me Laisse Le Commandement de son Escadre, Le premier Coup d’oil
                                d’une nature aussy Etandüe, Est faite pour m’etone, ayant aussy peù de moÿens, par Les secours trop
                                Lents d’europe, mais son Éxélance peut ètre persuadee, de tout Le Zèle et La Bonne volontè dont un militaire peut etre
                                ànimé, et des sentiments du profond Respec avec Lesquel jay l’honneur dêtre de son Éxelance Le tres humble et tres
                                obeissant serviteur
                            
                                Destouches
                            
                        
                        TranslationNewport the 15: Decemr 1780.
                            I have the honor to inform your Excellency that this day we had the misfortune to lose the Chevalier de
                                Ternay who died after eight days sickness, which did not appear dangerous till two days before his death.
                            My standing in the service of his Majesty leaves me in the command of his Squadron—The first view of so
                                weighty a charge embarrasses me, having so small Means on account of the succours from Europe being so tardy—But your
                                Excellency may be assured of all the Zeal and all the willingness with which a soldier can be impressed, and of the
                                profound Respect with which I am &a
                            
                                Destouches
                            
                        
                    